Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 1 of 12




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-2405-KLM

Deborah Laufer,
      Plaintiff,
v.

2500 ARAPAHOE ST LLC,
      Defendant(s).


                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                        NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiff, by and through undersigned counsel, hereby submits this Response To Defendant’s

Notice Of Supplemental Authority regarding the decision in Laufer v. Looper, et al., 1:20-cv-2475-

NYNW, DE 37 (1/11/2021). In sum, Looper followed the minority of courts in holding that a

disabled person who encounters a discriminatory online reservations system (“ORS”) only suffers

injury if they had an intent to book a room or otherwise visit the hotel.1 (“Physical nexus” or “intent

to book” requirement.) For the reasons set forth below, Plaintiff submits that the Looper decision

was fundamentally flawed.

1.     Looper Runs Afoul Of The Rules Of Statutory Construction

       First, the Looper court (and the minority of courts it followed) violated the rules of statutory

       1
        These are Laufer v.Galtesvar OM, LLC, 2020 WL 7416940, at *5 (W.D. Tex. Nov. 23,
2020)(appeal pending); Laufer v. Ft. Meade Hosp., LLC, 2020 WL 6585955, at *4 (D. Md. Nov.
10, 2020)(appeal pending); Laufer v. Naranda Hotels, LLC, 2020 WL 7384726 (D. Md. 2020),
(appeal pending); Laufer v. Laxmi & Sons, LLC, 2020 WL 6940734, 2020 U.S. Dist. Lexis
216752 (N.D.N.Y. Nov. 19, 2020)(motion for certification interlocutory appeal pending), and
Hernandez v. Caesars License Co., LLC, 2019 U.S. Dist. LEXIS 172456 (D.N.J. 2019).

                                                  1
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 2 of 12




construction as described by the authorities cited in Plaintiff’s earlier brief. They

completely overlooked the fact that the applicable language of the Statute and Regulation are plain

and unambiguous and ignored their duty to apply this language as written. Instead, they added the

requirement of intent.

       The Looper and minority courts also ignored the fact that a physical nexus or intent

requirement can be readily founded on language in other subsections of the statute. This includes

the “clients or customers” requirement of 42 U.S.C. Section 12182(b)(1)(A), the “from” requirement

of 42 U.S.C. Section 12182(b)(2)(A)(i), and the “because of” language of 42 U.S.C. Section

12182(b)(2)(A)(iii). Thus, it is clear that Congress intended to include nexus and intent requirements

in the subsections where it desired, and that its omission of any such requirements in the subsections

that govern here was deliberate. By inserting an intent requirement into the subsection governing

ORS discrimination, the Looper and minority courts ignored the Supreme Court and other

authorities cited in Plaintiff’s earlier brief and essentially rewrote the statute. The Supreme Court

recently reiterated the principle that a court cannot rewrite a statute to its own preference. See

Bostock v. Clayton Cty., 140 S.Ct. 1731, 1738 (2020)(“If judges could add to, remodel, update, or

detract from old statutory terms inspired only by extratextual sources and our own imaginations, we

would risk amending statutes outside the legislative process reserved for the people’s

representatives. And we would deny the people the right to continue relying on the original meaning

of the law they have counted on to settle their rights and obligations.”); New Prime Inc. v. Oliveira,

139 S. Ct. 532, 539 (2019)(“if judges could freely invest old statutory terms with new meanings, we

would risk amending legislation outside the “single, finely wrought and exhaustively considered,


                                                  2
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 3 of 12




procedure” the Constitution commands.”).

2.      The Precedent Followed By The Minority Was Based On A Falsehood

        In imposing a physical nexus/intent to book requirement, the minority courts all followed

precedent which began with Hernandez. Hernandez, in turn, indicated that it also was following

even earlier decisions which stood for the imposition of this requirement. However, this was a

fiction entirely of the Hernandez court’s own creation. At 2019 U.S. Dist. LEXIS 172456, *8-9,

the Hernandez court indicated that it was following Juscinska v. Paper Factory Hotel, LLC,, 2019

U.S. Dist. LEXIS 92550, at *2-3 (S.D.N.Y. June 3, 2019), and Poschmann v. Coral Reef of Key

Biscayne Developers, Inc., 2018 U.S. Dist. LEXIS 87457 (S.D. Fla. May 23, 2018) for this

proposition. However, the Juscinska court only noted that the plaintiff had stated an intent to book

a room. This falls far short of ruling that such an intent is required. Poschmann specifically held that

visiting a discriminatory ORS was one valid reason for visiting it: intending to book a room being

the other. Thus, the entire precedent followed by the minority was founded on a falsity.

3.      The Looper Court Completely Ignored Havens Realty

        The Looper Court also completely overlooked the Supreme Court’s decision in Havens

Realty Corp. v. Coleman, 455 U.S. 363 (1982). In Havens Realty, the Supreme Court held that a

person who is deprived of their right to truthful information has suffered injury even if they have

no intention of doing anything with that information. The Havens Realty court based its decision on

the plain and unambiguous language of the statute. The Looper Court addressed this critical decision

by ignoring it altogether.

        Moreover, the minority cases Looper followed refused to apply Havens Realty by improperly


                                                   3
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 4 of 12




attempting to distinguish it. The first reason cited by the minority courts was their statement that

that Havens Realty was not about deprivation of the right to information, but was instead about

differential and individualized (as opposed to public) treatment. This shows an outright failure to

read the plain language of Havens Realty and subsequent decisions citing it (referenced in Plaintiff’s

prior brief), which specifically noted that Havens Realty was about the right to truthful information.

Havens Realty, 455 U.S. at 373-74; Federal Election Comm’n v. Akins, 524 U. S. 11, 21 (1998);

Ragin v. Harry Maclowe Real Estate Co., 6 F.3d 898, 904 (2nd Cir. 1993). See also Haddad v.

Midland Funding, LLC, 255 F. Supp. 3d 735, 739-40 (N.D. Ill. 2017)(“Havens Realty turns only on

the misleading nature of the representations, not on the racial motivation behind them”). Indeed,

many of these cases referred not to specific misinformation directed to a particularized plaintiff, but

public information. See Akins, 524 U.S. at 21 (public information); Carello v. Aurora Policemen

Credit Union, 930 F. 3d 830, 832-33 (7th Cir. 2019) (referring to sunshine laws as an example of

information that must be disclosed); Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)(referring

to information Congress requires be made “public); Ragin (applying principle to newspaper

advertisement equally visible to all).

       The minority courts, including Laxmi and Hernandez, both opined that neither Havens nor

Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1333-34 (11th Cir. 2013), stood for the

proposition that the plaintiff’s motions are irrelevant to the issue of injury. This is a reckless

misreading of both case because both Havens and Marod plainly say otherwise. In Havens, the Court

specifically stated: “That the tester may have approached the real estate agent fully expecting that

he would receive false information, and without any intention of buying or renting a home, does not


                                                  4
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 5 of 12




negate the simple fact of injury within the meaning of § 804(d). 455 U.S. at 374. Marod contains

a section entitled “Tester Motive Does Not Negate Injury-In-Fact”. 733 F.3d at 1332.

       The ADA was enacted several years after the Havens Realty decision and the operative

language giving the right to sue to “any person” exactly tracks the language relied on by the Havens

Realty Court. Marod, 733 F.3d at 1332-33.; Civil Rights Educ. & Enforcement Ctr. v. Hosp.

Properties Trust, 867 F.3d 1093, 1101-02 (9th Cir. 2017).        Colo. Cross-Disability Coalition v.

Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014); Tandy v. City of Wichita, 380 F.3d

1277, 1286 (10th Cir. 2004). For this reason, the Circuit Courts considering the issue followed

Havens Realty and expressly held that motive is irrelevant. This includes two decisions in the Tenth

Circuit.

4.     Looper And Other Minority Decisions Overlook Critical Language In Spokeo And
       Credit Union Cases

       The Looper and other minority decisions cite Spokeo and credit union cases as a basis for

the imposition of an intent/physical nexus requirement. This is flawed for several reasons. First,

Spokeo did NOT overturn or otherwise narrow Havens Realty. To the contrary, Spokeo stated:

       Just as the common law permitted suit in such instances, the violation of a procedural right
       granted by statute can be sufficient in some circumstances to constitute injury in fact. In
       other words, a plaintiff in such a case need not allege any additional harm beyond the one
       Congress has identified. See Federal Election Comm’n v. Akins, 524 U. S. 11, 20-25 []
       (1998) (confirming that a group of voters’ “inability to obtain information” that Congress
       had decided to make public is a sufficient injury in fact to satisfy Article III); Public Citizen
       v. Department of Justice, 491 U. S. 440, 449 [] (1989) (holding that two advocacy
       organizations’failure to obtain information subject to disclosure under the Federal Advisory
       Committee Act “constitutes a sufficiently distinct injury to provide standing to sue”).

Spokeo, 136 S.Ct. At 1549-50. In the Akins decision referenced by Spokeo, the Supreme Court, in



                                                  5
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 6 of 12




turn, referenced Havens Realty as follows:

       Indeed, this Court has previously held that a plaintiff suffers an "injury in fact" when the
       plaintiff fails to obtain information which must be publically disclosed pursuant to a
       statute..... See also Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-374[] (1982)
       (deprivation of information about housing availability constitutes "specific injury" permitting
       standing).

Akins, 524 U.S. at 21. Thus, the Spokeo Court neither overturned nor narrowed Havens Realty, but

instead acknowledged the body of law to which Havens Realty belongs. Indeed, the concurring

opinion in Spokeo expressly recognized Havens Realty. Spokeo, 136 S.Ct. at 1553 (Thomas J.,

Concurring). Havens Realty was also recognized in Spokeo’s dissent. 136 S.Ct. At 1555 (Ginsburg,

J. Dissenting). In Macy v. GC Servs., L.P., 897 F.3d 747, 754 (6th Cir. 2018), the Sixth Circuit noted

that “[a] long line of Supreme Court precedent, cited approvingly in Spokeo, supports the conclusion

that Spokeo did not mean to disturb the Court's prior opinions recognizing that a direct violation of

a specific statutory interest recognized by Congress, standing alone, may constitute a concrete injury

without the need to allege any additional harm.”

       Nor did the Looper and minority courts’ reliance on Griffin v. Dep’t of Labor Fed. Credit

Union, 912 F.3d 649, 653-57 (4th Cir. 2019), Brintley v. Aeroquip Credit Union, 936 F.3d 489,

491-95 (6th Cir. 2019), and Carello support its conclusion. All three cases involved a vision

impaired plaintiff’s suit for failure of commercial websites to be compatible with screen reader

software. In all three cases, the defendants were closed member credit unions and the plaintiffs were

legally barred from availing themselves of the defendants’ services. Looper and the minority courts

all overlooked Griffin’s other disclaimer that it was confining its holding to instances where the

plaintiff was legally barred from ever availing himself of the defendant’s services and was not


                                                  6
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 7 of 12




considering “ the rights generally of people with disabilities to sue for Internet-based harms under

the ADA...” 912 F.3d at 652, 653 (emphasis added). Carello, 930 F.3d at 833, and Brintley, 936

F.3d at 492, both confined their holdings as being no broader than Griffin. Significantly, the Carello

Court distinguished itself from the sorts of websites applicable to the case at bar, stating: “Carello

does not complain that the Credit Union withheld information....” Id. at 835 (emphasis added).

Thus, the Carello Court expressly distinguished the statute at issue therein with the type of statute

and regulation at issue herein - which prohibit the withholding of information. Indeed, the Carello

Court recognized that informational injury is actionable when the defendant fails to provide

information to a plaintiff that a law entitles him to obtain and review for some substantive purpose.

Id. at 835. “Once that occurs, there is no additional requirement that the plaintiff suffer any

additional harm beyond his or her failure to receive the information that the law renders subject to

disclosure. Id., citing Spokeo. Specifically, the Carello Court stated:

        An informational injury occurs when the defendant refuses to provide the plaintiff with
        information that a law—typically, a sunshine law—entitles him to obtain and review for
        some substantive purpose. See, e.g., Fed. Election Comm'n v. Akins, 524 U.S. 11, 21, 24-25,
        118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998) (concluding that voters' inability to obtain
        information subject to disclosure under the Federal Election Campaign Act of 1971 is a
        sufficiently concrete injury); Pub. Citizen v. U.S. Dep't of Justice, 491 U.S. 440, 449, 109
        S. Ct. 2558, 105 L. Ed. 2d 377 (1989) (explaining that, to satisfy Article III's injury
        requirement, advocacy organizations requesting information subject to disclosure under the
        Federal Advisory Committee Act need only show "that they sought and were denied" the
        information); Casillas [v. Madison Ave., Assoc., 926 F.3d 329,] 337-38 [(7th Cir. 2019)]
        ("[Akins and Public Citizen] hold that the denial of information subject to public disclosure
        is one of the intangible harms that Congress has the power to make legally cognizable."
        (emphasis omitted)). In such cases, a plaintiff "need not allege any additional harm beyond"
        his failure to receive information that the law renders subject to disclosure. Spokeo, 136 S.
        Ct. at 1549.

 Carello, 930 F. 3d at 833. Looper and the minority cases address this additional language in Spokeo


                                                  7
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 8 of 12




and Carello by ignoring it entirely. However, two other courts applied this language in recognizing

that no physical nexus or intent to book a room requirment can be imposed in ORS discrimination

cases. See Laufer v. Lily Pond, 2020 U.S. Dist. Lexis 244506 (W.D. Wis. 12/23/2020); Laufer v.

U.L.S.T., LLC dba Waterfront Hotel & Marina,2020 U.S. Dist. LEXIS 206417 (N.D.Ill. 11/4/20).

        The Looper and minority courts failed to adequately address the relatively straightforward

interplay between Havens Realty, Akins, Spokeo, Griffin and Carello.2 Under those cases, if the

defendant is legally obligated to provide information to the plaintiff or the class of which plaintiff

is a member, either publically or privately, then failure to do so gives rise to informational injury

even if the plaintiff encountered the information solely for the purpose of filing a lawsuit to

challenge its illegality. In Havens Realty, for example, the statute required that the defendant was

obligated to provide truthful information to black persons, of whom the plaintiffs were members of

the class. By contrast, the statute at issue in Spokeo (the Fair Credit Reporting Act), required that

the defendant provide accurate information to third party creditors. There was no legal obligation

for the Spokeo defendant to provide any information to the Spokeo plaintiff. Nor were the Griffin,

Carello or Brintley defendants under any legal obligation to provide information to the respective

plaintiffs.

        Moreover, the operative language of Havens Realty and the case at bar (“no person shall”,

“no individual shall” and “any person”) are virtually identical and the courts making this comparison

and upholding tester standing (cited in Plaintiff’s earlier brief) focused on this plain language. No



        2
         The court also ignored the vast body of opinions from circuit courts around the country
that recognize informational injury.

                                                  8
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 9 of 12




such operative language existed in the statutes addressed in Spokeo or the credit union cases.

       The Looper and minority courts ignored the fact that, in the case at bar, the Regulation and

Statute create a legal requirement for the defendant to provide information to this plaintiff. Whereas

the above cases hold that the plaintiff’s encounter with a discriminatory ORS constitutes

informational injury, with nothing additional required, the imposition of the intent requirement is

plainly erroneous. Neither Spokeo, nor any of the credit union cases, support the minority courts’

disregard of the plain and unambiguous language of the statute.

       Additionally, the credit union cases involved compatibility with screen reader software. This

is governed by a different subsection: namely, 42 U.S.C. Section 12182(b)(2)(A)(iii) because courts

have ruled that failure to be compatible with screen reader software constitutes a lack of auxiliary

aid. See Robles v. Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir.; 2018), cert. denied, 140 S.Ct.

122(2019)(applying this subsection to screen reader software discrimination). It is highly significant

that this “auxiliary aid” subsection contains a physical nexus requirement that is conspicuously

absent from the subsection that governs ORS discrimination - 12182(b)(2)(A)(ii).

5.     The Looper Court Misapplied Tenth Circuit Precedent

       The Looper Court also misread Tandy v. City Of Wichita, 380 F.3d 1277 (10th Cir. 2004).

In this regard, the Looper court opined that the Tandy plaintiffs had suffered injury because they had

intended to make personal use of the defendant’s services. To the contrary, Tandy specifically

followed Havens Realty and applied the plain language of the ADA (“no person shall”) in holding

that testers have standing regardless of whether they intended to use the defendant’s services for

personal purposes other than to test it for compliance with the law. Indeed, the entire opinion is


                                                  9
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 10 of 12




 replete with indications that the plaintiffs encountered the defendant’s discriminatory violations only

 as testers and without any intention of making personal use of the defendant’s services. This

 included the two testers who encountered informational discrimination.

        The Looper Court also completely ignored the Tenth Circuit’s recent decision in Colo.

 Cross-Disability Coalition v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014). There,

 the defendant had challenged that the disabled plaintiffs did not suffer injury because they were

 ADA testers. Id., at 1211. The court followed Marod and Tandy, and applied the plain language of

 the statute, in holding that “Thus, anyone who has suffered an invasion of the legal interest protected

 by Title III may have standing, regardless of his or her motivation in encountering that invasion.”

 Id.

 6.     Looper’s Reference to Someday Intentions Is Incorrect

        The Looper Court’s holding that Plaintiff’s stated intent to travel to Colorado to seek

 lodgings at Defendant’s hotel as being insufficient misinterprets the law. First, this hardly compares

 to Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992), where the plaintiffs had only stated that

 they some day intended to travel to Egypt to witness the decline of the Nile Crocodile. By contrast,

 since 2019, Plaintiff has had the intention of taking her grandchild on a nationwide educational

 excursion by driving from Florida to Maine, then traveling along the northern states all the way to

 Colorado, then back by southerly route to Florida. She had planned to take this trip during the

 Summer of 2020, but must now await the passing of the Covid crisis. When that occurs, she will

 undertake her travels. The Looper Court’s opinion that this is “speculative” creates an untenable

 circumstance. First, although the Looper Court relied on the Laxmi decision, it ignored the part in


                                                   10
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 11 of 12




 Laxmi’s opinion which held that such a plan was sufficiently concrete and particularized and stated

 as follows:

           While Plaintiff does not provide an exact timeframe for when she intends to return to New
           York, it is plausible to infer that this ambiguity is consistent with the uncertainty surrounding
           when the Covid crisis will end and interstate travel may safely resume.

 Laxmi, 2020 U.S. Dist. Lexis 216752, at *54.

           Indeed, it is certain that Covid crisis and travel restrictions will lift, and Plaintiff’s stated

 intent that she will commence her travels when this happens is concrete. By contrast, if Plaintiff had

 instead stated that she intended to travel on a certain month, courts would likely hold that this intent

 was implausible, in light of the uncertainty of when the covid restrictions will subside.

           Moreover, the Looper Court’s opinion in this regard conveys a misunderstanding of the locus

 of injury. As recognized in the many cases cited in Plaintiff’s brief, the locus of injury is where the

 plaintiff encounters the discriminatory website and has nothing to do with any visit to the property.

 In this regard, the Looper court entirely failed to acknowledge Plaintiff’s system to ensure that she

 revisits the ORS of every hotel she has sued both shortly after the complaint is filed and again when

 the ORS is required to become compliant.

 7.        Conclusion

           For the foregoing reasons, Plaintiff submits that the Looper and minority decisions are

 flawed.

                                     CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the foregoing was served via the Court's electronic

 filing system upon all parties of record this January 15, 2021.


                                                      11
Case 1:20-cv-02405-KLM Document 42 Filed 01/15/21 USDC Colorado Page 12 of 12




                                   /s/Suzette M. Marteny Moore
                                   Suzette M. Marteny Moore
                                   Of Counsel, Thomas Bacon PA
                                   2690 S. Combee Road
                                   Lakeland, Florida 33803
                                   (863) 229-2140 (T)
                                   S.Moore@SMooreLaw.com
                                   Eservice@SMooreLaw.com
                                   Attorneys for Plaintiff




                                     12
